Citation Nr: 0432227	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who had active military service 
from October 1962 to April 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Oakland Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for PTSD and for hepatitis C.  In his notice of 
disagreement with the decision, the veteran expressly limited 
his appeal to the issue of entitlement to service connection 
for PTSD.  Accordingly, this is the only issue before the 
Board.  In December 2002 the veteran was offered the option 
of a Decision Review Officer review of his claims.  Although 
he ultimately responded that he indeed desired such review, 
the response was not received within the 60 days provided, 
and the case was certified to the Board for appellate review.  
After the case was certified to the Board for appellate 
review, the veteran submitted additional evidence directly to 
the Board.  The additional evidence consists of articles 
downloaded from the internet that discuss activities and 
duties performed by servicemen other than the veteran, and 
the actions of a Buddhist monk who killed himself by self-
immolation in Saigon, Vietnam in 1963.  Because the articles 
do not refer in any manner to the veteran, and do not contain 
information that specifically relates the alleged stressful 
events in service to the veteran, the additional evidence is 
neither pertinent nor probative (as further explained below) 
to the issue at hand.  Accordingly, remanding this case for 
consideration of that evidence by the RO in the first 
instance is not required.  See Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the veteran 
was subjected to a stressor event in service.  

3.  The preponderance of the competent evidence is against a 
finding that the veteran has PTSD that is related to service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claim has been 
considered on the merits.  The veteran was provided VCAA 
notice by July 2001 (prior to the decision appealed) 
correspondence from the RO, and in a statement of the case 
(SOC) issued in April 2003.  He was further notified (in the 
January 2002 decision and in the SOC) of everything required, 
and has had ample opportunity to respond or supplement the 
record.  

Regarding content of notice, the January 2002 decision, the 
SOC, and a July 2004 supplemental SOC (SSOC) informed the 
veteran of what the evidence showed.  The SOC informed him of 
the controlling law and regulations.  He was advised in the 
July 2001 correspondence, and in the SOC, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The 
correspondence and the SOC advised him of what the evidence 
must show to establish entitlement to service connection for 
PTSD, and what information or evidence VA needed from him.  
Specifically, the correspondence and the SOC informed the 
veteran of the allocation of responsibility of the parties in 
evidentiary development.  While the veteran was not advised 
verbatim to submit everything he has pertaining to his claim, 
he was advised to submit, or provide releases for VA to 
obtain, any pertinent records.  The July 2001 correspondence 
specifically advised the veteran to "tell [VA] about any 
additional information or evidence that you want us to try to 
get for you."  This was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all records of 
which there was notice.  The Board has also considered 
whether a VA examination or advisory opinion is necessary.  A 
medical opinion or an examination is necessary:  (summarized)  
If the record is insufficient to decide the claim, but 
contains evidence of a current diagnosis of the disability; 
establishes an event, injury or disease in service; and 
indicates the current diagnosed disability may be related to 
the disease, injury, event in service.  38 C.F.R. § 3.159.  
Here, there is no evidence of an event in service, and no 
competent evidence that any currently diagnosed PTSD may be 
related to a verified event in service.  Consequently, an 
examination or a medical opinion is not indicated.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.  Hence, the Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service personnel records reflect that the veteran served in 
Vietnam from April 1963 to April 1964.  The records indicate 
that his military occupational specialty (MOS) was 
"lineman."  Specifically, the personnel records show that 
he served as a lineman with the 232nd Signal Company and the 
39th Signal Battalion.  

Essentially, the veteran contends that service connection for 
PTSD is warranted due to stressors he experienced while 
serving in Vietnam, including:  1) exposure to "constant 
bombings and sniper rounds fired at myself and my comrades," 
and exposure to "periodic mortar and rocket attacks combined 
with ground probes;" 2) an assignment to a helicopter unit 
at Vinh Long, when he served as a helicopter "door gunner" 
and saw "ships shot down, helped to retrieve wounded 
Americans from the ships;" 3) seeing dead bodies of 
Vietnamese soldiers and civilians, some of which were 
"dismembered from the bombing of bars and hotels;" and 4) 
being under continual stress and anxiety due to enemy 
activity and attacks. 

The service medical records include an April 1964 psychiatric 
evaluation indicating that the veteran had frequently broken 
restrictions including AWOL status.  It was noted that he had 
four Article 15s and one summary court martial during his 18 
months of service.  He did not get along well with NCOs and 
officers.  The examiner noted that the veteran was forced 
into the Army by his mother as his father had been 
hospitalized, and was not allowed to finish high school, "so 
he tried to make up for lost good times by running around 
with dependent teen-agers in Saigon."  It was further noted 
that the main reason the veteran broke restrictions during 
service was to see his girlfriend, and he used AWOL status in 
attempts to get out of his service.  The veteran stated that 
he felt he was never allowed to develop fully and he blamed 
authority figures for this.  He told the examiner that "any 
way out of the Army is worth the penalty, even a Bad Conduct 
Discharge."  He admitted that he deliberately tried to get 
released from active duty by breaking restrictions and going 
AWOL, and he felt "that if he did not get out now he will 
get into even more trouble, therefore he sees no point in 
trying to straighten out his situation in the Army."  The 
diagnosis was inadequate personality, chronic, severe.  The 
examiner further reported:

In view of the severity and chronicity of 
[the veteran's] personality and character 
disorder, he is no longer of use to the 
service and actually constitutes a 
liability rather than an asset to the 
Army.  Since his character disorder 
existed prior to his entry into the 
service, it is recommended that he be 
administratively separated from the 
service by reason of unsuitability . . . 
.  [The veteran] is so far free of mental 
disease or defect as to be able to 
distinguish right from wrong, to adhere 
to the right, and to cooperate in his own 
defense,  This case was discussed with 
Dr. [A.V.K.], psychiatrist at the HSAS 
hospital, Saigon, who concurs.  

The remainder of the service medical records are negative for 
complaints or treatment of any disorder of a psychiatric 
nature.  The service personnel and medical records are 
entirely negative for any indication of combat or a stressor 
event.  

Postservice medical records include VA outpatient records 
dated from September 1993 to January 1995 that are negative 
for complaints or diagnosis of a psychiatric nature.  

On a VA mental disorders examination in May 1997, the veteran 
reported that he initially worked as a radioman in Vietnam, 
and later served on a reconnaissance unit where he served as 
a 50-caliber machine gunner on helicopters.  He stated that 
he was involved in search and destroy missions aboard the 
helicopters.  When asked about specific stressful incidents 
in service, the veteran stated that only one stood out in his 
mind, when he witnessed six Buddhists in Saigon who 
incinerated themselves in protest to the war in early 1964.  
He stated he witnessed the event by happenstance, and he saw 
the Buddhists pouring gas on themselves and igniting the 
flame.  He stated that was unable to tolerate what was 
happening, so he walked to a bar and "got drunk."  

When questioned specifically, the veteran stated that he did 
not feel his experiences in Vietnam made any real impression 
on him.  The examiner stated that the veteran gave a history 
of symptoms that appeared to be consistent with a panic 
disorder.  It was unclear as to when the symptoms began, 
although the veteran dated them to approximately two years 
after service.  The examiner reported that the veteran did 
not describe symptoms meeting the full criteria for PTSD.  
The veteran occasionally thought about Vietnam, but the 
thoughts were general in nature, and he did not identify 
thinking about the stressor involving the Buddhists who 
incinerated themselves.  The diagnoses, in pertinent part, 
were panic disorder without agoraphobia, alcohol dependence, 
episodic cannabis abuse, and personality disorder (not 
otherwise specified, with oppositional features).  The 
examiner stated that the veteran's panic disorder "is not 
felt to be related to his military service.  The veteran may 
be more emotionally disabled by virtue of his drinking 
problem . . . ."  

The earliest medical evidence showing diagnosis of PTSD are 
VA outpatient records dated in September and October 1999.  
An October 1999 psycho-social assessment and treatment plan, 
unsigned but apparently conducted by a VA licensed clinical 
social worker, documents symptoms as described by the 
veteran, but is devoid of any information relating to any 
traumatic incidents in service.  The veteran reported that he 
served in the Special Forces in Vietnam "in 
communications," but he had "blocked a lot of it out."  
The diagnosis was chronic PTSD, and history of substance 
abuse with possible ongoing alcohol dependence.  

VA outpatient records dated from April 2000 to April 2001 
show treatment the veteran received for numerous disorders, 
including PTSD.  A June 2000 clinical report shows diagnosis 
of PTSD and history of substance abuse.  The record notes 
that traumatic events during the veteran's service include 
witnessing a Buddhist monk self-immolate, and being shot at 
by the enemy when stringing communication lines.  An April 
2001 VA outpatient record showing diagnosis, in pertinent 
part, of PTSD, alcoholism, and marijuana use.  The report is 
negative for any discussion of the veteran's service or any 
traumatic events during service.  

On VA PTSD examination in July 2000, the veteran reported 
that he was wounded in Vietnam, but "there is no proof."  
He stated that his primary duty in Vietnam was as a 
helicopter gunner.  When asked about his experiences in 
Vietnam, the veteran stated that he is disturbed by the smell 
of burning flesh, and by seeing bloody meat, ever since "I 
saw the Buddhist [sic] in Saigon pour gas on themselves and 
then burn up."  The veteran did not mention or describe any 
other traumatic incidents during service.  The diagnosis was 
panic disorder; alcohol dependence; and personality disorder, 
not otherwise specified.  

Additional VA outpatient records dated through August 2003 
are negative for diagnosis of PTSD.  An August 2003 clinical 
record shows primarily that the veteran made several 
accusational statements by which he indicated that he had 
PTSD, "nobody gives a damn," and "What do you people want 
me to do?  Bring in a M-16?, bang, bang, bang, and ask have I 
got your attention now?"  The record indicates the veteran 
was referred to an ombudsman and service officer for other 
options regarding medical care.  

In support of his claim, the veteran submitted articles 
downloaded from the internet that discuss activities of the 
232nd Signal Company and the 39th Signal Battalion during 
those units' deployment to Vietnam in the early 1960s.  One 
article contains a brief discussion showing that the units 
provided vital communications in South Vietnam, as well as 
photography services, motor and air messenger service, 
advisory voice radio, and classroom /field training to South 
Vietnamese signalmen.  Another article contains a discussion 
of Thich Quang Duc, a Buddhist Monk who burned himself to 
death in a downtown Saigon intersection in June 1963.  Also 
included are brief stories from five veterans who served in 
Vietnam in 1963 and 1964, two of whom reportedly served in 
the 39th Signal Battalion during their service in Vietnam.  
The entirety of those veterans' reports are negative for any 
indication that their units were ever involved in combat.  
One veteran (who reportedly served in the 39th Signal 
Battalion in Vietnam from July 1963 to January 1964), wrote 
that "we went to Phu Lam without ammo for two days, [l]ucky 
no fire fights happen [sic], the only fire we had were 
matches."  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  Where the veteran did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

While the service medical records reflect diagnosis of 
"inadequate personality, chronic, severe," they do not show 
presence of a chronic acquired psychiatric disorder; and 
service connection may not be granted for a personality 
disorder as such disorder is not a compensable disease or 
injury.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004).  The 
postservice medical evidence, however, clearly shows several 
diagnoses of PTSD.  The primary impediment to a favorable 
decision on the issue of service connection for PTSD is the 
absence of a verified stressor.  

There is no evidence that the veteran "engaged in combat 
with the enemy."  Service medical records show no references 
to combat, and service personnel records do not reflect that 
the veteran engaged in combat with the enemy.  The ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154, requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  There 
is simply no supportive evidence that the veteran engaged in 
combat with the enemy (as defined).  His duties as a lineman 
were of a non-combat nature.  While he alleges that he also 
was in Special Forces, served as a helicopter door-gunner, 
and went on search and destroy missions, there is no 
corroboration for such allegations in any official records; 
these accounts are simply not credible.  He has not provided 
sufficiently specific information for a meaningful search of 
military records to seek corroboration of alleged stressors.  
Because it has not been shown that the veteran engaged in 
combat with the enemy, his lay statements alone are not 
enough to establish the occurrence of the alleged stressors.  
The service records and other evidence of record do not 
corroborate, substantiate, or verify the veteran's statements 
as to the occurrence of the claimed stressors.  None of the 
service personnel or medical record entries note a history of 
stressful events, or of symptoms associated with stressful 
events in service.  

With respect to the textual material submitted by the 
veteran, said evidence neither establishes that the veteran 
was exposed to combat in Vietnam nor provides any 
corroboration for his allegations.  There is nothing in the 
record supporting the allegation that the veteran was present 
at the self-immolation of a Buddhist monk in Saigon in 1963 
described in the article he down-loaded and submitted for the 
record.  His accounts of that event have been inconsistent.  
At one point he indicated he could not tolerate what was 
happening, and went to a bar and got drunk.  Later, he 
related that he stayed to witness burning flesh.  Nothing in 
the record supports that his military duties placed him at 
the scene of the self-immolation.  All the record shows is 
that he was somewhere in Vietnam when the incident occurred.  
Inasmuch as one of the veterans who contributed a brief 
biography of his service in Vietnam (and who reportedly 
served in the veteran's unit, the 39th Signal Battalion in 
Vietnam from July 1963 to January 1964) noted,"[l]ucky no 
fire fights happen[ed], the only fire we had were matches," 
such evidence only weighs against the veteran's claim that he 
was exposed to enemy fire.  

The Board notes the statements from a number of VA health 
care providers to the effect that the veteran has PTSD 
related to stressful incidents in service.  What the record 
does not show is that any of the medical professionals who 
diagnosed PTSD had access to the claims file, or had the 
opportunity to review the veteran's medical history as 
evidenced by the claims folder.  This is true of all the VA 
medical professionals who saw the veteran on an outpatient 
basis, as well as the VA licensed clinical social worker who 
examined the veteran in October 1999.  Regarding the 
diagnoses of PTSD, those of record were not based on a 
verified stressor, but were premised on an inaccurate history 
provided by the veteran that his medical care professionals 
accepted as reliable.  A physician's opinion based on an 
inaccurate factual premise has no probative value, see Reonal 
v. Brown, 5 Vet. App. 458 (1993), and the Board is not bound 
to accept the opinions of physicians, psychologists, or 
social workers whose diagnoses of PTSD were based on an 
unverified history of stressful incidents as related by the 
veteran.  See, e.g.,  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  

While some of the veteran's medical care providers noted that 
he has PTSD symptoms related to stressors he experienced in 
Vietnam, those stressors are not shown.  The veteran has 
submitted no independent evidence to show that his alleged 
stressors actually occurred (and provided no details that 
could be forwarded for official verification).  Notably, the 
VA physician who performed the PTSD examination in July 2000 
and did review the claims folder did not diagnose PTSD, but 
rather, found that the veteran suffered from panic disorder, 
alcohol dependence, and personality disorder.  

The veteran's own statements and contentions regarding a 
relationship between his current psychiatric symptoms and in-
service traumatic events cannot by themselves establish a 
nexus between his current psychiatric problems and his 
military service.  As a layperson, he is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In summary, there is no credible supporting evidence of a 
stressor event in service, and no link between a diagnosis of 
PTSD and a stressor event.  The preponderance of the evidence 
is against a finding that the veteran has PTSD based on a 
verified stressful event in service.  Hence, service 
connection for PTSD is not warranted.  




ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



